Case 6:18-cv-00061-EKD-JCH Document 380 Filed 03/30/20 Page 1 of 4 Pageid#: 9257

                                                                                           3/30/2020

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                               )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               )       Civil Action No. 6:18-cv-00061
                                                   )
  GARY M. BOWMAN, et al.,                          )       By: Elizabeth K. Dillon
                                                   )           United States District Judge
         Defendants.                               )

                                   MEMORANDUM OPINION

         This matter comes before the court on a Report and Recommendation (R&R) from United

  States Magistrate Judge Joel C. Hoppe issued on March 9, 2020. (Dkt. No. 358.) Judge Hoppe’s

  R&R addresses several motions in a case brought by pro se plaintiff Crystal Rivers against several

  individuals and entities who have allegedly wronged her or her closely held businesses, CVLR

  Performance Horses, Inc. (CVLR) and CVLR Performance Horses d/b/a (CVLR d/b/a), over the

  past twelve years. Rivers’ objections to the magistrate judge’s R&R are before the court for

  resolution.

         After a de novo review of the pertinent portions of the record, the report, and the filings by

  the parties, the court agrees with the magistrate judge’s R&R, which will be adopted for the

  reasons stated below.

                                         I. BACKGROUND

         The court adopts the recitation of facts and procedural background as set forth in the report.

  (R&R 3—14.) The R&R recommends that Rivers’ motions for inclusion and enforcement of the

  Crime Victim’s Rights Act (CVRA) (Dkt. Nos. 18, 224, 230) be denied; Rivers’ motion for limited

  discovery (Dkt. No. 305) be denied; and Rivers’ “Motion for Enlargement of Pages[,] Motion for




                                                   1
Case 6:18-cv-00061-EKD-JCH Document 380 Filed 03/30/20 Page 2 of 4 Pageid#: 9258




  Partial Summary Judgment[, and] Motion to have Plaintiff’s Facts Accepted Because of the

  Government’s Failure to Contest Any of the Facts” (Dkt. No. 340) be denied as moot. As noted in

  the R&R, the motions, including the discovery motion, are “essentially the same except for the

  number of people Rivers accuses of criminal misconduct and the scope of relief she requests under

  the CVRA.” (R&R 1.)

                                            II. ANALYSIS

  A. Standard of Review

         Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required to

  “determine de novo any part of the magistrate judge’s disposition that has been properly objected

  to.” The de novo requirement means that a district court judge must give “fresh consideration” to

  the objected-to portions of the magistrate judge’s report and recommendation. See Wilmer v.

  Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667, 675 (1980). “The

  district judge may accept, reject, or modify the recommended disposition; receive further

  evidence; or recommit the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

  72(b)(3). Objections made to the report must be made with “sufficient specificity so as

  reasonably to alert the district court of the true ground of the objection.” United States v.

  Midgette, 478 F.3d 616, 622 (4th Cir. 2007). General or conclusory objections are the equivalent

  of a waiver. Id. As to matters where there is no objection, “… a district court need not conduct a

  de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

  record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co.,

  416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

  B. Rivers’ Objections

         The R&R explains that Rivers asked for access to the government’s investigative files on




                                                    2
Case 6:18-cv-00061-EKD-JCH Document 380 Filed 03/30/20 Page 3 of 4 Pageid#: 9259




  John Wynne, who Rivers contends is at the heart of the alleged scheme to defraud. Citing

  caselaw, the R&R states that the CVRA “does not entitle victims to investigative information

  independent of any particular right the statute provides”; the CVRA is “silent and unconcerned

  with victims’ rights to file civil rights claims against their assailants”; and “does not authorize

  unbridled gallop to any and all information in the government’s files.” (R&R 19.) Rivers

  objects, stating that the magistrate judge is “misinformed and has not understood the request of her

  rights as they are afforded under the CVRA because the Plaintiff is absolutely entitled to the status

  of the Government[‘s] case and the information realting to any agreement or negotiations they

  made” with Wynne or any of his co-conspirators. (Pl.’s Obj. 3, Dkt. No. 378.) Rivers does not

  cite any cases in support of her position. Rivers’ unadorned disagreement with the R&R’s

  reasoning does not establish her entitlement to investigative files under the CVRA.

         Rivers also objects to the R&R’s “assumption” that even if the CVRA imposes “reasonable

  conferral obligations” on government attorneys “before a prosecution has advanced beyond the

  investigatory stage,” the government fulfilled that obligation when its agents “received and

  reviewed” Rivers’ documents on a rolling basis, met and spoke with her and her attorney, and

  listened to her concerns. (Pl.’s Obj. 3; R&R 18.) This was not an assumption; instead, it was a

  direct citation to case law pertaining to the CVRA. (See R&R 18 (quoting Jordan v. Dep’t of

  Justice, 173 F. Supp. 3d 44, 52 (S.D.N.Y. 2016)).) Rivers goes on to complain that the magistrate

  judge is “misinformed on the dynamics of the CVRA” because she “did not meet with the agents

  with her attorney(s), was not made aware of her CVRA rights by any Government attorney or their

  agents, and certainly was not told to contact or report her concerns.” (Pl.’s Obj. 4.) This

  statement directly contradicts Rivers’ allegations about meeting with government attorneys on

  several occasions. (R&R 17–18 (citing Second Am. Compl.; Pl.’s Reply Br. Ex., Dkt. No.




                                                    3
Case 6:18-cv-00061-EKD-JCH Document 380 Filed 03/30/20 Page 4 of 4 Pageid#: 9260




  341-1).) Again, Rivers offers nothing to support her bald assertion that the magistrate judge is

  “misinformed.”

         Even if these objections were deemed proper and not so conclusory as to constitute a

  waiver, a de novo review of those portions of the R&R are properly supported by the law and the

  facts, so the objections will be overruled and the R&R accepted.

                                        III. CONCLUSION

         After a review of the record, the court will overrule Rivers’ objections and accept the

  March 9, 2020 R&R. The court will issue an appropriate order.

         Entered: March 30, 2020.




                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                                  4
